UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :                 11/12/2019
 SHAREAF BROWN,                                               :
                                              Plaintiff,      :
                                                              :    19 Civ. 261 (LGS)
                            -against-                         :
                                                              :          ORDER
 THE CITY OF NEW YORK, et al.,                                :
                                              Defendants. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a status conference was held on November 12, 2019, to discuss Plaintiff’s

delay in mailing executed releases to Defendants;

        WHEREAS, Plaintiff stated at the conference that he is willing to voluntarily dismiss this

action, if Defendants return to Plaintiff the property vouchered during his arrest. It is hereby

        ORDERED that Fishkill Correctional Facility officials shall arrange for Plaintiff to

access a notary, so that Plaintiff’s releases can be executed and notarized, and then mailed to the

Court by November 20, 2019. Defendants shall transmit a copy of this Order to the appropriate

Fishkill Correctional Facility official(s). Plaintiff shall also show the relevant officials a copy of

this Order, so that he can access a notary as soon as possible. It is further

        ORDERED that, by November 20, 2019, Defendants shall file a letter regarding the

status of returning Plaintiff’s vouchered property and whether the parties have agreed that

Plaintiff will voluntarily dismiss the case in return for the vouchered property.

        The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

Dated: November 12, 2019
       New York, New York
